DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 04/06/21 have been fully considered but they are not persuasive.
On pages 4-5 regarding 112 rejections Applicant repeats arguments previously made on 12/21/20 regarding the term “substantially”.
The Examiner respectfully disagrees for the same reasons as indicated in the response mailed 01/12/21, and notes that the Examiner’s 112 rejection as mailed 01/12/21 doesn’t actually appear to be addressed (e.g. regarding reference to “skewed”).
Further arguments are irrelevant to the rejection of record. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 19-21 are indefinite for claiming that the various segments are “substantially parallel”, and that other segments are disposed “substantially opposite” something, when the specification has not provided a guideline as to what “substantially parallel” or “substantially opposite” actually means. For example, how would “substantially parallel” relate to “parallel”? How is “substantially opposite” different from “not opposite”. Are segments positioned 170 degrees away from one another considered to be “substantially opposite”? What about segments positioned 120 degrees away from one another? Are struts which intersect at an angle of 1 degree considered to be “substantially parallel”? How about struts which intersect at a 10 degree angle?  Applicant’s specification [0054] indicates that the connector segments can be disposed at a “slight angle” with respect to one another, also disclosed or called “skewed”. This is shown depicted in Figure 3, and is supposed to be in contrast with “a parallel or substantially parallel arrangement”. However, as the Examiner best understands, a “substantially parallel” arrangement is “slightly” skewed. Further, the example of Figure 3 as depicting “skewed” appears to the Examiner to be what “substantially parallel” would be. Applicant has provided no guidelines as to what separates parallel or “substantially parallel” from “skewed”. For example, would a 1 degree offset be considered “skewed” or “substantially parallel”?  The Examiner notes that in other situations (e.g. specification [0058]) specific suitable angles are discussed 
Remaining claims are indefinite for depending on an indefinite claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        04/12/21